Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION‑OXLEY ACT OF2002 In connection with the Annual Report on Form10–K of Cobalt International Energy,Inc. (the “Company”) for the year ended December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), David D. Powell, as Chief Financial Officer of the Company, hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes‑Oxley Act of 2002, that, to his knowledge: (i)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.
